COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


LOWE’S OF CHARLOTTESVILLE #517 AND
 SPECIALTY RISK SERVICES
                                                                MEMORANDUM OPINION*
v.     Record No. 0590-07-3                                         PER CURIAM
                                                                    JULY 31, 2007
JOHN W. GARVER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Calvin W. Fowler; J.P. McGuire Boyd; Williams Mullen, on brief),
                 for appellants.

                 (George L. Townsend; The Chandler Law Group, on brief), for
                 appellee.


       Lowe’s of Charlottesville #517 and its insurer appeal a decision of the Workers’

Compensation Commission finding that John W. Garver proved his back surgery and total

disability beginning June 22, 2005 were causally related to his compensable March 20, 2003

injury by accident. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Garver v. Lowe’s of Charlottesville #0517, VWC File No. 216-13-82 (Feb.

14, 2007). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.